Citation Nr: 1122625	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO. 09-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable rating for residuals of a burn on the outer surface of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran is in receipt of a total disability evaluation based on individual unemployability, effective February 29, 2008.

This case was the subject of a Board remand dated in December 2009. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was contacted in April 2010 by the VA Medical Center (VAMC) in Manchester, New Hampshire, to be scheduled for a VA examination for the purpose of adjudication of his claim for a compensable rating for residuals of a burn on the outer surface of the right thigh.

2. The Veteran expressly declined to report for the VA examination. 

3. The Veteran has not provided good cause for his failure to appear for the VA examination.

CONCLUSION OF LAW

The criteria for denial of the Veteran's claim for a compensable rating for residuals of a burn on the outer surface of the right thigh for failure to report for a VA examination without good cause are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that good cause is not shown for the Veteran's failure to report for a VA examination in connection with his claim for a compensable rating for residuals of a burn on the outer surface of the right thigh. Accordingly, pursuant to 38 C.F.R. § 3.655, the Board will deny his claim for an increased rating for  residuals of a burn on the outer surface of the right thigh.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

A July 2008 VCAA letter, issued to the Veteran prior to initial adjudication of the claim for on appeal in December 2008, explained the evidence necessary to substantiate the claim for a compensable rating for residuals of a burn of the right thigh. This letter also informed him of his and VA's respective duties for obtaining evidence. In addition, the July 2008 VCAA letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought. See generally 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In April 2010, the RO/AMC advised the Veteran that it had asked the VA medical facility nearest him to schedule him for an examination in connection with his claim. He was advised that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied. Records from the VAMC in Manchester, New Hampshire, reflect that in April 2010 VAMC personnel contacted the Veteran to schedule him for an examination. He responded that there was nothing to see on his right thigh and that the examination would be a waste of time. As he declined to attend the examination, the examination was cancelled. He was informed in a March 2011 supplemental statement of the case that the denial of his claim for a compensable rating for residuals of a burn on the outer surface of the right thigh had been continued based in part on his failure to report for his VA examination.

The actions of the RO/AMC and VAMC as described above are responsive to and in substantial compliance with the Board's December 2009 remand of this matter. Stegall v. West, 11 Vet. App. 268 (1998).

As will be discussed below, under the facts of this case, in which the Veteran without good cause failed to report for a scheduled VA examination in connection with a claim for increase, which is a matter other than an original compensation claim, 38 C.F.R. § 3.655 requires that the Veteran's claim be denied. Accordingly, under these facts, there is no further development,  notice or assistance that could result in substantiation of the Veteran's claim. Any remaining deficiency in notice or assistance can therefore constitute no more than harmless, non-prejudicial error.

Based on the foregoing, no further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claim. 


Adjudication of the Claim

The Veteran sustained multiple burns during active service as a ship's gunner's mate during World War II. Among the burn residuals for which he was granted service connection, effective from the time of his discharge from service, are residuals of a burn to the outer surface of the right thigh with a moderate amount of thickening. This service-connected disability is rated as noncompensably disabling.

In the years 2007 and 2008 the RO received correspondence from the Veteran that the RO construed as including a claim for a compensable rating for residuals of a burn to the outer surface of the right thigh with a moderate amount of thickening. 

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at part (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken. At part (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record, and that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655.

Examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc. See 38 C.F.R. § 3.655(a). 

An April 2010 VAMC report documents that the Veteran was contacted that month to be scheduled for a VA examination for the purpose of adjudication of his claim for a compensable rating for residuals of a burn on the outer surface of the right thigh. The Veteran expressly declined to report for the VA examination. The Veteran's stated reason for not attending his VA examination was that he there was nothing to see on the right thigh and the examination would be a waste of time. 

At a December 2010 VA general medical examination for the purpose of adjudication of a claim for a total disability rating based on individual unemployability (TDIU) the Veteran told the examiner that he never experienced a burn of the right thigh and had no residuals of a burn the right thigh. Consequently, the thigh was not examined at the December 2010 VA general medical TDIU examination, and VA remains without VA examination results or other medical evidence reflecting the current severity of this service-connected disability.

The Veteran's failure to appear for the examination about which he was contacted in April 2010 for the reason that he believed that there was nothing to see or that the examination would be a waste of time does not constitute good cause for failure to appear for the examination; it is not of the nature of a medical or other obstacle to attend the examination or an event overtaking the circumstances or importance of the examination.

The Veteran's claim is a claim for a higher rate of disability compensation, or in the terminology of 38 C.F.R. § 3.655, a claim for increase, and also a claim other than an original compensation claim. Under the facts of this case, in which the Veteran failed to report, without any evidence of  good cause, for a scheduled VA examination in connection for a claim for increase, which is a matter other than an original compensation claim, 38 C.F.R. § 3.655 expressly provides that "the claim shall be denied."

Accordingly, the Board finds that the claim for a compensable rating for residuals of a burn on the outer surface of the right thigh is not warranted as a result of failure to report to a VA examination in connection with his claim for increase without a showing of good cause. See 38 C.F.R. § 3.655. As there is no argument, evidence or other indication of good cause for failure to report for the VA examination, the preponderance of the evidence is against the claim with respect to the determinative fact in this appeal, and the benefit of the doubt is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for residuals of a burn on the outer surface of the right thigh is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


